DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       WILLIAM RODRIGUEZ,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-314

                             [May 27, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ginger Lerner-Wren, Judge; L.T. Case Nos. 18-
000035AC10A and 18011733MU10A.

  Gordon Weekes, Public Defender, and Sarah W. Sandler, Assistant
Public Defender, Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.